Citation Nr: 0507249	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey that granted service connection for PTSD, rated at 10 
percent.  

In a December 2002 rating decision, the RO granted an 
increase from the 10 percent rating to the current 50 percent 
evaluation, effective June 2001, the date of receipt of the 
claim.  Since the rating criteria provide for a higher 
evaluation for this disability, the appeal is continued.  
Where there is no clearly expressed intent to limit an 
appeal, the RO is required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).

In December 2004, the veteran and his spouse appeared before 
the undersigned Acting Veterans Law Judge at a travel board 
hearing held at the Newark, New Jersey, RO.

The veteran's spouse has been named as the veteran's 
fiduciary.  

In view of the decision below, and a June 2001 VA examination 
report in which the examining medical professional concluded 
that the veteran was unable to work, the Board has considered 
the issue of entitlement to a total rating based on 
individual unemployability, and added it to the title sheet 
of this decision.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood.  

3.  The veteran's service-connected disability is 
sufficiently disabling as to preclude him from securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004).  

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to a service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In letters dated in October 2001 and in October 2003, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his service connection claim and 
his increased rating claim, respectively, of what part of 
that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The October 2003 letter also requested that the veteran 
submit any evidence that he had showing that his service 
connected PTSD had increased in severity.  The letter also 
informed the veteran that the VA was responsible for 
obtaining all relevant records from any Federal agency as 
well as relevant records not held by a Federal agency, and 
advised the veteran to furnish sufficient information 
regarding any treatment, so that VA could obtain the reports 
of such treatment.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal for 
an increased rating for PTSD was in February 2002, and VCAA 
notice was provided in October 2001, prior to the date of the 
original rating decision.  Therefore, the veteran did receive 
a VCAA notice prior to the initial rating decision denying 
his claim.  The VCAA notice was timely provided by the RO, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded a VA medical 
examination in June 2001 in connection with his claim, at 
which time the examiner provided the necessary medical 
opinions.  Further, records from the veteran's private 
physician are associated with the claims folder, including 
two reports from psychological evaluations conducted in 
November 2002 and in November 2004, which provide competent 
medical evidence in support for the veteran's claim for an 
initial rating in excess of 50 percent for service-connected 
PTSD.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  

Pursuant to the pertinent regulations, a 50 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.

By definition, the Global Assessment of Functioning (GAF) 
score considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM- IV); 38 C.F.R. § 
4.125 (2004).  According to the GAF Scale, a score between 41 
and 50 represents serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). DSM-IV 
at 32; 38 C.F.R. § 4.125.  

Total disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that, if there is only one 
such disability, the disability shall be rated at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

Analysis

Entitlement to an initial rating in excess of 50 percent

At the outset, the Board notes that the veteran's spouse is 
his fiduciary and was present during the veteran's December 
2004 hearing.  The veteran's spouse testified that the 
veteran's symptoms have compounded over the years, sometimes 
to the point where she has threatened divorce.  She stated 
that the veteran exhibits signs of depression, has pulled 
away from people more and more, has no friends, wants to be 
by himself and watch war movies, and has bouts where he 
punches the walls, ceiling, etc.  She said that she has to 
"walk on egg shells," and that her relationship with the 
veteran is very tough.  

In a June 2001 VA examination report, the examiner recited 
the veteran's history of traumatic experiences during combat 
in service.  The examiner noted that the veteran had been 
involved in a serious motor vehicle accident in 1997 that 
left him unconscious for several months, and from which he 
never fully recovered.  

Upon examination, the examiner reported that the veteran's 
mood was neutral, his affect was blunt, speech was normal, 
there were no perceptual problems, the veteran's thought 
process and content were normal, there was no evidence of 
homicidal or suicidal ideations, he was oriented only to 
month and year, his memory was one out of three, he was 
unable to do serial 7s, his insight and judgment were fair, 
his impulse control was fair, and recent stressful life 
events included his medical problem.  In conclusion, the 
examiner noted that the veteran had symptoms of dementia and 
PTSD; his interpersonal relationships had been disrupted; he 
had been debilitated by his automobile accident; and was 
unable to work due to his symptoms.  The examiner reported 
that the veteran was not competent and that his wife had 
power of attorney.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 35.  

In a February 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating.  

Subsequently, the veteran was treated by Sean R. Evers, PhD, 
from Evers Psychological Associates, P.C..  In a 
psychological evaluation dated in November 2002, Dr. Evers 
noted that the veteran had been seen in July, August, 
September, and October 2002, accompanied by his spouse who 
served as a supplementary source of information.  Dr. Evers 
reported that the veteran had undergone a significant 
traumatic injury to the brain in 1997 when he was involved in 
a motor vehicle accident.  Thus, any gaps in his history or 
presentation appeared to be the result of brain injury.  The 
veteran's spouse reported that during post-op recovery from 
the operation that the veteran underwent following the 
accident, he was very agitated with flashbacks from Vietnam.  

Also noted is that prior to the automobile accident, the 
veteran often talked about "Gooks" and had a great deal of 
difficulty with any situation that involved people or the 
public.  He had a low stress tolerance, was very quiet, spent 
most of his time alone, reminisced frequently about military 
experiences and had intrusive thoughts.  
The examiner reported that, based on the veteran's 
presentation, it was impossible to determine the significance 
of the stressors that precipitated the veteran's PTSD.  But, 
the examiner noted that given the veteran's presentation at 
the time of the examination, in tandem with the spouse's 
reporting of symptoms, it was possible to determine the 
presence of classic post-traumatic symptoms.  Those symptoms 
included, but were not limited to, intrusive thoughts and 
recollections, nightmares, and unwanted feelings.  The 
veteran also showed the presence of persistent avoidance 
behaviors, avoiding crowds and public places, loud noises, 
and any other situation that would increase his stress level.  
The veteran also demonstrated such symptoms as autonomic 
hyperactivity, sleep disturbance, difficulty concentrating, 
outbursts of anger and rage, exaggerated startle response and 
hypervigilance.  

The examiner diagnosed the veteran as having PTSD, with 
status post head injury, interpersonal/vocational/family 
stressors, and assigned a GAF score of 42.  

In a December 2002 rating decision, the RO increased the 
rating from 10 percent to 50 percent.  

In a November 2004 evaluation provided by Dr. Evers, it is 
noted that the veteran had been seen on a regular basis since 
July 2002.  In a recitation of the veteran's history, his 
inservice traumatic events and the post-service motor vehicle 
accident were reported.  The physician noted that the veteran 
presented with classic brain injury pattern.  He had serious 
cognitive deficits, difficulty with executive function, and 
extremely limited short- and immediate-term memory 
processing.  Noted is that the veteran became easily 
confused, agitated, and distracted.  

Dr. Evers noted that, when questioned, the veteran presented 
his military experiences in a scattered fashion.  It appeared 
that everyday stressors triggered memories of his combat 
experiences.  From the reports of the veteran's spouse, it 
seemed that any stressful situation precipitated unwanted 
memories of Vietnam.  The veteran reportedly spent most of 
his time lost in military memories and watching war and 
combat movies.  

Dr. Evers reported that in his opinion, within a reasonable 
degree of psychological certainty, the veteran was 
experiencing a chronic and severe form of PTSD as a direct 
result of his participation in Vietnam.  Complicating the 
veteran's presentation was the serious cognitive and 
neurological damage resulting from the 1997 automobile 
accident.  Dr. Evers noted that it was impossible to 
ascertain the degree of post-traumatic involvement prior to 
his auto accident, although reports by the veteran's wife 
were consistent with his having chronic PTSD symptoms prior 
to the accident.  Dr. Evers noted that the veteran's symptoms 
continued to impact his life on a daily basis.  Dr. Evers 
diagnosed the veteran as having PTSD, severe, dementia due to 
head trauma, status post head injury, interpersonal, 
vocational, and family stressors, and assigned a GAF score of 
39.  

Applying the facts in this case to the criteria set forth 
above, and affording the veteran the benefit of the doubt, 
the Board finds the veteran's symptoms attributable to his 
PTSD hinder him severely in the majority of the areas of his 
daily life, including his ability to be employed.  Further, 
the competent and lay evidence also show that the veteran's 
symptomatology has steadily increased over time.  

The Board, therefore, concludes that the criteria for a 
70 percent rating for PTSD have been met.  The Board finds, 
however, that pursuant to the pertinent rating criteria, the 
evidence of record does not support an evaluation any higher 
than a 70 percent rating for PTSD at any period of time 
between the date of the claim and the present.  See Fenderson 
v. West, 12 Vet. App. 119.  Specifically, at no time does the 
evidence support a finding that the veteran's service-
connected PTSD rises to such a state of total occupational 
and social impairment, with symptoms such as gross impairment 
in his thought processes or communications; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
signs of persistent danger of hurting self or others; or, 
gross memory loss so as to warrant a 100 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Accordingly, an initial rating of 70 percent for PTSD is 
warranted.


Total rating based on individual unemployability

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Thus, the issue is 
whether his service-connected PTSD precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In view of the Board's determination that the veteran's 
service-connected PTSD warrants an evaluation of 70 percent, 
the percentage requirements for a total rating based on 
individual unemployability under the regulations therefore, 
have been met.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

Moreover, in light of the VA examiner's conclusion during the 
June 2001 examination that the veteran was incompetent and 
unable to work due to his symptoms, and Dr. Evers' reports 
dated in November 2002 and 2004 which detail ongoing 
symptomatic behavior incompatible with any type of 
employment, the evidence of record supports a finding that 
the veteran's service-connected PTSD renders him 
unemployable.

GAF scores ranging from 35 to 42, reflect major impairments 
in several areas of life, including work, family relations, 
judgment, thinking, or mood, with such symptoms as 
depression, avoidance, neglect, and an inability to work and 
are consistent with a finding that the veteran is incapable 
of performing the acts required by employment.  Van Hoose v. 
Brown, 4 Vet. App. 361.  

Accordingly, a total rating based on individual 
unemployability is warranted.  


ORDER

Entitlement to an initial rating of 70 percent, but no more, 
for PTSD is granted,  
subject to the controlling laws and regulations governing the 
payment of monetary awards.

Entitlement to a total rating based on individual 
unemployability is granted, subject to the controlling laws 
and regulations governing the payment of monetary awards.
  






	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


